DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are moot in view of a new ground of rejections.
Further, Applicant respectfully submits that Applicant’s arguments are not persuasive.
At pages 9-10, Applicant argues that,
Applicant submits that the Examiner has not met the burden of establishing a prima facie case of obviousness because Tsuda and Douady-Pleven, alone or in combination, do not disclose, either implicitly or explicitly, at least one element of the rejected claims as discussed/analyzed in the following.
Applicant reiterates the basic arguments with respect to Tsuda presented in the previous response. In the Office Action, the Examiner admits that Tsuda does not disclose generating the second image processing parameter at the time of picking up of the raw moving image, and calculating the second image parameter using the first image processing parameter calculated at the time of recording of the raw moving image, without using a first image processing parameter read out from the storage medium (Office Action, page 4, lines 14-19). However, the Examiner contends that Douady- Pleven discloses the limitations, citing ¶[0093], ¶¶[[0098]-[0100]. Applicant respectfully disagrees for the following reasons.
First, since Tsuda does not disclose generating the second image processing parameter at the time of picking up of the raw moving image, Tsuda does not and cannot disclose “to record the first image processing parameter and the second image processing parameter, calculated by the processor, together with the raw moving image in the storage medium at the time of picking up of the raw moving image,” as recited in amended claim 1. Without being able to generate the second image processing parameter at the time of picking up of the raw moving image, it is impossible to record the second image processing parameter at the time of picking up of the raw moving image because the parameter must be generated first before being recorded.
Second, Douady-Pleven merely discloses obtaining a processed image (Douady- Pleven, ¶[0101], lines 1-3; step 950) or storing the output image in a memory of a processing apparatus (Douady-Pleven, ¶[0102], lines 9-13; step 960), not “to record the first image processing parameter and the second image processing parameter, calculated by the processor, together with the raw moving image in the storage medium,” as recited in amended claim 1. In Douady-Pleven, the objective is to store the processed image only. There is no motivation to store the image processing parameter together with the raw moving image. In other words, Douady-Pleven fails to disclose to record the second image processing parameter and the raw moving image. The processed image is the result of the processing. It is not the raw moving image.

In response, Examiner respectfully disagrees and submits that Douady-Pleven’s objective is not “to store the processed image only” as asserted by Applicant, but to provide images with high quality for playback (reducing abrupt changes when the images are played back, see at least [0101] and [0107] of Douady-Pleven) by having the images processed using smoothed parameters. Consequently, providing the RAW images with the parameters so that the parameters can be applied when the RAW moving images are reproduced does not defeat the purpose of Douady-Pleven as long as the parameters are provided at the time of reproduction. Further, providing the parameters and RAW moving images would have been advantageous in allowing users to further edit the moving images more effectively later if desired because, without the parameters, editing would have been performed on already-processed images without original parameters thus the edited results would not have been satisfactory.
At pages 10-12, Applicant argues that,
“Moreover, the Examiner has not established a prima facie case of obviousness according to requirements of case laws and the rules in MPEP as follows.
First, …
Second, …
Third, …
…”
In response, Examiner respectfully disagrees and submits that,
First, all the claimed elements were known in the prior art as discussed in detailed action below and one skill din the art could have combined the elements with no change in their principle of operation as discussed above with respect to Douady-Pleven’s teachings.
Second and third, Examiner has provided articulated reasoning with motivations to combine the references in the Office Action. There are no just conclusory statements in the combination and all claimed limitations have been clearly discussed in both “Response to Arguments” and the body of the Office Action.
Other arguments made by Applicants are moot in view of the discussion above and in view of the new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Minobe (US 2011/0261215 A1 – hereinafter Minobe), Douady-Pleven et al. (US 2019/0228505 A1 – hereinafter Douady-Pleven) and Tsuda (US 2010/0283862 A1 – hereinafter Tsuda).
	Regarding claim 1, Minobe discloses an image pickup apparatus (Fig. 1; [0025] – image capturing apparatus 100), comprising: an image pickup circuit (Fig. 1; [0025]-[0026] – elements 101 and 102); a recorder configured to record a raw moving image picked up and acquired by the image pickup circuit in a storage medium (Fig. 1; [0030] – recording/reproducing unit 109 records picked up raw moving image into recording medium 112); and a processor configured to calculate an image processing parameter of the raw moving image, wherein the processor is configured to calculate a second image processing parameter as the image processing parameter of the raw moving image ([0028] – a processor, i.e. either the first parameter generating unit 104 or in combination with the control unit 110 as described at least at [0034], generates a second image processing parameter), wherein the recorder is configured to record the second image processing parameter together with the raw moving image in the storage medium at the time of picking up of the raw moving image ([0033] - the recording/reproducing unit 109 recording Raw moving image data and development parameters corresponding to the Raw image frames constituting the Raw moving image data on the recording medium 112), the processor is configured to calculate the second image processing parameter so that an amount of change in parameter between frames of the raw moving image is decreased ([0028] – the processor calculates the second image processing parameter to suppress abrupt changes within a short period between frames), and wherein the recorder is configured to record the second image processing parameter, calculated by the processor, together with the raw moving image in the storage medium at the time of picking up of the raw moving image so that the raw moving image is capable to be reproduced using the second image processing parameter when the raw moving image recording in the storage medium is reproduced in response to an instruction from a user ([0033]; [0055] - the recording/reproducing unit 109 recording Raw moving image data and development parameters corresponding to the Raw image frames constituting the Raw moving image data on the recording medium 112 so that when a user instructs an reproduction of the raw moving images, the second image processing parameters are used to interpolate parameters for frames for which no development parameter has been recorded).
	However, Minobe does not disclose the processor is configured to calculate a first image processing parameter calculated based on an image capturing setting of the raw moving image and the second image processing parameter calculated based on the first image processing parameter as the image processing parameter of the raw moving image, wherein the recorder is configured to record the first image processing parameter together with the raw moving image in the storage medium at the time of picking up of the raw moving image, wherein the first image processing parameter and the second image processing parameter are parameters for the same image processing, and wherein the processor is configured to calculate the second image processing parameter based on the first image processing parameter so that an amount of change in parameter between frames of the raw moving image is decreased, wherein the processor is configured to calculate the second image processing parameter using the first image processing parameter calculated at the time of recording of the raw moving image, without using a first image processing parameter read out from the storage medium, and wherein the recorder is configured to record the first image processing parameter, calculated by the processor, together with the raw moving image in the storage medium at the time of picking up of the raw moving image so that the raw moving image is capable to be reproduced using the first image parameter when the raw moving image recording in the storage medium is reproduced in response to an instruction from a user.
	Douady-Pleven discloses a processor is configured to calculate a first image processing parameter calculated based on an image capturing setting of the raw moving image ([0098]-[0099] – a processor calculates a sequence of parameters based on automatic exposure gains, automatic white balance gains, a set of noise reduced pixel values, a rotation etc.) and a second image processing parameter calculated based on the first image processing parameter as the image processing parameter of the raw moving image ([0100] – the processor calculates a temporally smoothed parameter as the second image processing parameter by applying a filter to the first image processing parameter), wherein the first image processing parameter and the second image processing parameter are parameters for the same image processing ([0098]-[0100] – the second image processing parameter are temporally smoothed version of the first image processing parameter, just the are parameters for the same image processing), and wherein the processor is configured to calculate the second image processing parameter based on the first image processing parameter so that an amount of change in parameter between frames of the raw moving image is decreased ([0100] – the processor applies a filter to the first image processing parameter to temporally smooth the parameter, thus an amount of change in parameter between frames is decreased), wherein the processor is configured to calculate the second image processing parameter using the first image processing parameter calculated at the time of recording of the raw moving image, without using a first image processing parameter read out from the storage medium ([0093]; [0098]-[0100] – temporally storing the sequence of first parameters in a buffer, reading the first parameters from the buffer to generate the temporally smoothed parameters instead of storing and reading the first parameters into and from a storage where the moving images are to be stored at step 960 of Fig. 9 and described at least at [0102]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Douady-Pleven into the apparatus taught by Minobe to calculate the second image processing parameter based on the first image processing parameter so that the quality of the images, while smoothed, still retains the original capturing settings.
	However, Minobe and Douady-Pleven do not disclose the recorder is configured to record the first image processing parameter together with the raw moving image in the storage medium at the time of picking up of the raw moving image, and wherein the recorder is configured to record the first image processing parameter, calculated by the processor, together with the raw moving image in the storage medium at the time of picking up of the raw moving image so that the raw moving image is capable to be reproduced using the first image parameter when the raw moving image recording in the storage medium is reproduced in response to an instruction from a user.
	Tsuda discloses a recorder is configured to record a first image processing parameter together with a raw moving image in a storage medium at the time of picking up of the raw moving image ([0039]; Fig. 2 – a recorder records incidental information which corresponds to the recited first image processing parameter, and raw moving image data into a moving image file at an appropriate location at the time of picking up of the raw moving image), and wherein the recorder is configured to record the first image processing parameter, calculated by the processor, together with the raw moving image in the storage medium at the time of picking up of the raw moving image ([0039]; Fig. 2 – the recorder records the incidental information which corresponds to the recited first image processing parameter, and raw moving image data into a moving image file at an appropriate location at the time of picking up of the raw moving image) so that the raw moving image is capable to be reproduced using the first image parameter when the raw moving image recording in the storage medium is reproduced in response to an instruction from a user ([0049]; Fig. 8 – when a user designates processing of the raw moving image, the raw moving image is reproduced and processed with the corresponding incidental information).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Tsuda into the apparatus taught by Minobe and Douady-Pleven to allow the user to perform various kinds of image processing of the moving image more effectively.
	Regarding claim 3, see the teachings of Minobe, Douady-Pleven, and Tsuda as discussed in claim 1 above. However, the proposed combination does not comprise the feature of “the processor is configured to calculate, in a case where an amount of change in parameter between frames of the raw moving image is more than a predetermined threshold, the second image processing parameter so that the amount of change in parameter between the frames of the raw moving image is decreased.” 	Tsuda also discloses a processor is configured to calculate, in a case where an amount of change in parameter between frames of the raw moving image is more than a predetermined threshold, the second image processing parameter so that the amount of change in parameter between the frames of the raw moving image is decreased (Fig. 6; [0042]-[0043]; Figs. 7A-7B; [0047] – at least more than Ea-Eb within Nb-Na frames, or more than designated value set by the user via the user interface shown in Fig. 6).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Tsuda into the apparatus as proposed in claim 1 to effectively identify abrupt change of parameters between frames where smoothing should be performed.
	Regarding claim 4, see the teachings of Minobe, Douady-Pleven, and Tsuda as discussed in claim 1 above. However, the proposed combination does not comprise the feature of “processor is configured to calculate the second image processing parameter of a calculation target frame by adding a value, which is obtained by decreasing a difference between the first image processing parameter of the calculation target frame and the second image processing parameter of a previous frame of the calculation target frame to a predetermined ratio, to the second image processing parameter of the previous frame of the calculation target frame.”
Tsuda also discloses a processor is configured to calculate the second image processing parameter of a calculation target frame by adding a value, which is obtained by decreasing a difference between the first image processing parameter of the calculation target frame and the second image processing parameter of a previous frame of the calculation target frame to a predetermined ratio, to the second image processing parameter of the previous frame of the calculation target frame (Figs. 7A-7B; [0047] – adding interpolated values to reduce the change).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Tsuda into the apparatus as proposed in claim 1 to effectively reduce an identified abrupt change of parameters between frames as desired.
Regarding claim 5, see the teachings of Minobe, Douady-Pleven, and Tsuda as discussed in claim 1 above. However, the proposed combination does not comprise the feature of “the recorder is configured to record the raw moving image, the first image processing parameter, and the image processing second parameter as one file.”
Tsuda also discloses the recorder is configured to record the raw moving image, the first image processing parameter, and a image processing second parameter as one file ([0048] – as one moving image file).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Tsuda into the apparatus as proposed in claim 1 to distribute the moving images with the parameters more effectively so that accesses to necessary data are made easy during reproduction and/or developing.
Regarding claim 6, see the teachings of Minobe, Douady-Pleven, and Tsuda as discussed in claim 1 above. However, the proposed combination does not comprise the feature of “the recorder is configured to record the first image processing parameter and the second image processing parameter as a file different from a file in which the raw moving image is recorded.”
Tsuda also discloses the recorder is configured to record the first image processing parameter and the second image processing parameter as a file ([0048]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Tsuda into the apparatus as proposed in claim 1 to manage the parameters more effectively and easier.
However, the proposed combination does not comprise the feature of “the file storing the parameters is different from a file in which the raw moving image is recorded.”
Minobe also discloses the recorder is configured to record parameters as a file different from a file in which the raw moving image is recorded ([0030]-[0031]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Minobe into the apparatus proposed in claim 1 above to record the first image processing parameter and the second image processing parameter in a file different from the file in which the raw moving image is recorded so that the raw moving image file can be read and processed by those apparatuses that cannot read the format of the file in which the first and second image processing parameters are also recorded.
Regarding claim 7, see the teachings of Minobe, Douady-Pleven, and Tsuda as discussed in claim 1 above, in which Douady-Pleven also discloses the processor is configured to calculate the first image processing parameter and the second image processing parameter with respect to each frame of the raw moving image ([0093]; [0098]-[0100]). The motivation for incorporating Douady-Pleven into the apparatus of Minobe has been discussed in claim 1 above. 
However, the proposed combination does not comprise the feature of “the recorder is configured to record the first image processing parameter and the second image processing parameter of each frame of the raw moving image.”
Tsuda also discloses ae recorder is configured to record a first image processing parameter and a second image processing parameter of each frame of the raw moving image (Figs. 3A-3B, 4A-4B; [0048]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Tsuda into the proposed apparatus above to distribute the moving images with the parameters more effectively so that accesses to necessary data are made easy during reproduction and/or developing.
Regarding claim 8, see the teachings of Minobe, Douady-Pleven, and Tsuda as discussed in claim 1 above. However, the proposed combination does not comprise the feature of “the image processing parameter is a parameter for marginal illumination correction.”
Tsuda also discloses the image processing parameter is a parameter for marginal illumination correction ([0034]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Tsuda into the apparatus proposed in claim 1 above to provide more parameters for developing the raw moving image thus enhancing the quality of the image.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Minobe, Douady-Pleven, and Tsuda as applied to claims 1 and 3-8 above, and further in view of Sasaki (US 2018/0182075 A1 - hereinafter Sasaki).
Regarding claim 9, see the teachings of Minobe, Douady-Pleven, and Tsuda as discussed in claim 1 above. However, the proposed combination does not comprise the feature of “the processor is configured to calculate the first image processing parameter based on a setting of International Standards Organization (ISO) sensitivity at time of capturing the raw moving image and information regarding optical characteristics of the image pickup apparatus.”
Tsuda also discloses the processor is configured to calculate the first image processing parameter based on information regarding optical characteristics of the image pickup apparatus ([0034]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Tsuda into the apparatus proposed in claim 1 above to provide more parameters for developing the raw moving image thus enhancing the quality of the image.
However, Minobe, Douady-Pleven, and Tsuda do not disclose the processor is configured to calculate the first image processing parameter based on a setting of International Standards Organization (ISO) sensitivity at time of capturing the raw moving image.
Sasaki discloses a is configured to calculate a first image processing parameter based on a setting of International Standards Organization (ISO) sensitivity at time of capturing the raw image ([0030]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sasaki into the apparatus taught by Minobe, Douady-Pleven, and Tsuda to follow an existing standard in setting the camera exposure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484